Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 1 of 11 Page ID #:607




     1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
    11   EVOX PRODUCTIONS LLC, a                 Case No. 2:20-cv-02907-JWH-JEMx
           Delaware limited liability company,
   12
                     Plaintiff,                  ORDER ON MOTION OF
    13                                           DEFENDANTS TO DISMISS THE
               v.                                SECOND CAUSE OF ACTION
   14                                            FOR TRADEMARK
         AOL INC., a Delaware corporation;       INFRINGEMENT [ECF No. 26]
    15   OATH INC., a Delaware corporation;
           and
   16    VERIZON MEDIA INC., a Delaware
           corporation; and
   17    DOES 1-10,
   18                Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 2 of 11 Page ID #:608




     1                                I. INTRODUCTION
    2          Before the Court is the motion of Defendants AOL Inc., Oath Inc., and
    3    Verizon Media Inc. to dismiss the trademark claim of Plaintiff Evox Productions
    4    LLC.1 The Court finds that the Motion is appropriate for resolution without a
    5    hearing. See Fed. R. Civ. P. 78; L.R. 7-15. For the reasons explained below, the
    6    Court GRANTS the Motion and DISMISSES Evox’s second claim for relief
    7    with leave to amend.
    8                                 II. BACKGROUND
    9          As relevant to the Motion, the First Amend Complaint2 alleges the
   10    following:
    11         Evox has been a pioneer in the automobile photography industry.3 For
   12    roughly 20 years, Evox “has meticulously catalogued the highest quality still
   13    images, interactive images, and videos of several thousand vehicle makes and
   14    models.”4 Evox uses proprietary methods to capture each image, and it
   15    “protects each image in its library with a unique copyright registration.”5 In
   16    addition, Evox owns trademarks, which are registered with the United States
   17    Patent and Trademark Office, “to identify and distinguish” its images.6 Evox’s
   18    images “are widely regarded as the highest-quality digital automotive images in
   19    the industry.”7
   20
   21
   22
   23    1
                Mot. of Defs. to Dismiss the Second Cause of Action for Trademark
         Infringement (the “Motion”) [ECF No. 26].
   24    2
                First Am. Compl. (the “FAC”) [ECF No. 15].
   25    3
                Id. at ¶ 34.
         4
   26           Id.
         5
                Id. at ¶ 35.
   27    6
                Id. at ¶ 48.
   28    7
                Id. at ¶ 43.

                                                -2-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 3 of 11 Page ID #:609




     1         “In 2014, E[vox] licensed thousands of its images to AOL for use on one
    2    of AOL’s web properties known as ‘Autoblog.’”8 “Autoblog provides shopping
    3    tools and research pages where consumers can search for automobile-related
    4    information.”9 AOL, including Autoblog, now operates “under the umbrella”
    5    of Verizon.10 AOL is the predecessor-in-interest to defendant Oath, and
    6    defendant Verizon is the “successor-in-interest to defendants AOL and
    7    O[ath].”11
    8          AOL terminated the license agreement in 2017, but Evox discovered later
    9    that year “that AOL was still using or making available 281,721 Evox images
   10    without license or authorization.”12 Each of these images was stamped with
    11   Evox’s trademarks.13 Evox alleges upon information and belief that
   12    “Defendants’ unauthorized use of Evox’s Trademarks was and is likely to cause
   13    confusion, mistake, or deception among the entities and individuals that deal
   14    with Defendants and E[vox].”14
   15          On March 27, 2020, Evox filed its Complaint, commencing this action.15
   16    On April 22, 2020, Evox filed its FAC, which asserts two claims for relief; one
   17    for copyright infringement and one for trademark infringement. On June 11,
   18    2020, Defendants filed the instant Motion, which seeks dismissal of the
   19    trademark claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
   20    On September 29, 2020, this case was transferred to this Court.16
   21
   22    8
               Id. at ¶ 37.
         9
   23          Id.
         10
               Id. at ¶ 39.
   24    11
               Id. at ¶ 5.
   25    12
               Id. at ¶ 38.
         13
   26          Id. at ¶ 50.
         14
               Id. at ¶ 72.
   27    15
               Compl. [ECF No. 1].
   28    16
               See Order of the Chief Judge (#20-141) [ECF No. 37].

                                                -3-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 4 of 11 Page ID #:610




     1                              III. LEGAL STANDARDS
    2          A defendant may move to dismiss for failure to state a claim upon which
    3    relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive such a motion, the
    4    complaint must articulate “enough facts to state a claim to relief that is plausible
    5    on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint
    6    need not contain “detailed factual allegations,” but it must contain “more than
    7    labels and conclusions” or “a formulaic recitation of the elements of a cause of
    8    action.” Id. at 555. “A claim has facial plausibility when the plaintiff pleads
    9    factual content that allows the court to draw the reasonable inference that the
   10    defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
    11   678 (2009).
   12          The Lanham Act “creates a federal civil cause of action for unauthorized
   13    use of a registered trademark.” Slep-Tone Entm’t Corp. v. Wired for Sound
   14    Karaoke & DJ Servs., LLC, 845 F.3d 1246, 1248 (9th Cir. 2017). “The Lanham
   15    Act’s provision concerning ordinary trademark infringement, known as
   16    section 32, defines infringement in relevant part as follows:”
   17                  Any person who shall, without the consent of the registrant—
   18                        (a) use in commerce any reproduction, counterfeit,
   19                  copy, or colorable imitation of a registered mark in connection
   20                  with the sale, offering for sale, distribution, or advertising of
   21                  any goods or services on or in connection with which such use
   22                  is likely to cause confusion, or to cause mistake, or to deceive;
   23                  or
   24                        (b) reproduce, counterfeit, copy, or colorably imitate a
   25                  registered mark and apply such reproduction, counterfeit,
   26                  copy, or colorable imitation to labels, signs, prints, packages,
   27                  wrappers, receptacles or advertisements intended to be used
   28                  in commerce upon or in connection with the sale, offering for

                                                  -4-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 5 of 11 Page ID #:611




     1                sale, distribution, or advertising of goods or services on or in
    2                 connection with which such use is likely to cause confusion,
    3                 or to cause mistake, or to deceive,
    4          shall be liable in a civil action by the registrant for the remedies
    5          hereinafter provided.
    6    Id. at 1248-49 (quoting 15 U.S.C. § 1114(1)).
    7                                   IV. DISCUSSION
    8    A.    Dastar and Slep-Tone
    9          Defendants argue that Dastar Corp. v. Twentieth Century Fox Film Corp.,
   10    539 U.S. 23 (2003), and its progeny foreclose Evox’s trademark claim. For the
    11   reasons explained below, the Court agrees.
   12          The facts in Dastar merit review, as they illuminate Defendants’
   13    argument. In 1948, General Dwight D. Eisenhower wrote a book, Crusade in
   14    Europe, relating his personal experiences as the Supreme Allied Commander in
   15    Northern Europe during World War II. Dastar, 539 U.S. at 25. Doubleday, the
   16    publisher and owner of the copyright in Crusade in Europe, licensed the
   17    television rights in the work to an affiliate of Twentieth Century Fox. Id. The
   18    Fox affiliate created a 26-episode television series based upon the book. Id. at
   19    25-26. That television series first aired in 1949. Id. at 26. The copyright on the
   20    book was renewed, but the copyright on the television series was not, and the
   21    television series entered the public domain. Id. at 26.
   22          Years later, SFM Entertainment and New Line Home Video acquired the
   23    television rights in the book. Id. SFM restored the series from the original
   24    negatives and packaged the series on videotape, and New Line distributed it. Id.
   25    Using beta cam tapes of the original (Fox) version of the series, Dastar edited
   26    the tapes, created new packaging, and sold the series through various retailers.
   27    Id. at 26-27. Dastar sold the series as its own product, making no reference to
   28    the original Fox series. Id. at 27. Fox, SFM, and New Line filed a lawsuit,

                                                 -5-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 6 of 11 Page ID #:612




     1   alleging that Dastar’s video series infringed the copyright in the book “and,
    2    thus, their exclusive television rights in the book.” Id. The plaintiffs also
    3    alleged that Dastar’s sale of the series without proper credit “constitute[d]
    4    ‘reverse passing of’ in violation of § 43(a) of the Lanham Act, 60 Stat. 441, 15
    5    U.S.C. § 1125(a) . . . .” Dastar, 539 U.S. at 27.
    6          The Supreme Court held that “Dastar was the ‘origin’ of the products it
    7    sold as its own” and that the plaintiffs therefore could not “prevail on their
    8    Lanham Act claim.” Id. at 38. As the Supreme Court explained,
    9                 In sum, reading the phrase “origin of goods” in the Lanham
   10          Act in accordance with the Act’s common-law foundations (which
    11         were not designed to protect originality or creativity), and in light of
   12          the copyright and patent laws (which were), we conclude that the
   13          phrase refers to the producer of the tangible goods that are offered
   14          for sale, and not to the author of any idea, concept, or
   15          communication embodied in those goods. Cf. 17 U.S.C. § 202
   16          (distinguishing between a copyrighted work and “any material object
   17          in which the work is embodied”). To hold otherwise would be akin
   18          to finding that § 43(a) created a species of perpetual patent and
   19          copyright, which Congress may not do. See Eldred v. Ashcroft, 537
   20          U.S. 186, 208, 123 S. Ct. 769, 154 L. Ed. 2d 683 (2003).
   21    Dastar, 539 U.S. at 37. Thus, allegations that a defendant copied without
   22    authorization an “idea, concept, or communication” are insufficient to avoid
   23    dismissal of a claim for reverse passing off under the Lanham Act; rather, such
   24    claims are the domain of copyright law. See id.
   25          In Slep-Tone, the Ninth Circuit applied Dastar in the context of allegedly
   26    unauthorized copying of karaoke compact disks. Slep-Tone released compact
   27    disks containing karaoke music and accompanying graphics under the trademark
   28    “Sound Choice.” Slep-Tone, 845 F.3d at 1248. Slep-Tone required users to

                                                 -6-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 7 of 11 Page ID #:613




     1   make no more than one digital copy of the content of the disks. Id. Slep-Tone
    2    filed an action for trademark infringement, alleging that the defendant karaoke
    3    business used unauthorized copies of Slep-Tone’s CDs. Id. The Ninth Circuit
    4    rejected Slep-Tone’s trademark claim. Slep-Tone’s trademark theory was that
    5    because the copied files displayed Slep-Tone’s “trademarks and trade dress
    6    when performed, consumers will be confused about their origin—believing that
    7    the tracks originated with [Slep-Tone], rather than with” the defendant karaoke
    8    business. Id. at 1249. But, the Ninth Circuit explained, “this theory does not
    9    involve consumer confusion about the source of an appropriate ‘good,’ as that
   10    concept has been defined by the Supreme Court.” Id. Rather, “the ‘good’
    11   whose ‘origin’ is material for purposes of a trademark infringement claim is the
   12    ‘tangible product sold in the marketplace’ rather than the creative content of
   13    that product.” Id. at 1250 (quoting Phx. Entm’t Partners v. Rumsey, 829 F.3d
   14    817, 828 (7th Cir. 2016)). Further, consumers who see performances of the
   15    karaoke tracks would not be confused about “the source of the tangible good
   16    sold in the marketplace” because consumers were not even aware of the
   17    unauthorized digital copies. Id. “When the claim is more accurately conceived
   18    of as attacking unauthorized copying, Dastar requires us to avoid recognizing a
   19    ‘species of mutant copyright law’ by making such claims cognizable under the
   20    Lanham Act.” Id. (quoting Dastar, 539 U.S. at 34).
   21          Here, Defendants argue that Dastar and Slep-Tone compel the conclusion
   22    that Evox cannot allege a trademark claim as a matter of law.17 Indeed, this
   23    reasoning was applied in a recent case in this district—in which Evox is also the
   24    plaintiff—involving nearly identical facts. See Evox Prods., LLC v. Verizon Media
   25    Inc., No. CV 20-2852-CBM-(JEMx), 2020 WL 5894564 (C.D. Cal. Aug. 19,
   26    2020). There, the district court explained its reasoning as follows:
   27
   28    17
               Motion at 7:23-14:2.

                                                 -7-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 8 of 11 Page ID #:614




     1         Plaintiff’s trademark infringement claim is based on Defendants’
    2          alleged unauthorized display on its Tumblr website of copies of
    3          Plaintiff’s photographs which included Plaintiff’s trademarks on the
    4          images. Thus, Plaintiff’s trademark infringement claim is “more
    5          accurately conceived of as attacking unauthorized copying” of
    6          Plaintiff’s copyrighted photographs containing Plaintiff’s marks,
    7          which is not a cognizable Lanham Act claim under Dastar and Slep-
    8          Tone. Slep-Tone, 845 F.3d at 1250 (citing Dastar, 539 U.S. at 37). As
    9          in Slep-Tone, the good at issue is the digital file of Plaintiff’s
   10          copyrighted photographs/images, which the Complaint does not
    11         allege consumers see. Furthermore, like in Slep-Tone, here the
   12          Complaint does not allege Defendants are in the business of selling
   13          or distributing the digital files/images. Therefore, “[i]f there is any
   14          confusion, it does not concern the source of the goods, as the
   15          Lanham Act requires,” because consumers “never see the digital
   16          files [of Plaintiff’s images]” and “Defendants neither sell them nor
   17          make representations about their source medium.” Id. As in Slep-
   18          Tone, here Plaintiff’s Lanham Act claim is based on Defendants’
   19          alleged “unauthorized use of the content of Plaintiff’s [digital files of
   20          the photographs], which Dastar precludes as a trademark claim.” Id.
   21    Evox, 2020 WL 5894564, at *2 (alterations in original; footnote and citation
   22    omitted).
   23          Evox responds that the Supreme Court’s Dastar decision is inapposite
   24    because it involved § 43 of the Lanham Act (15 U.S.C. § 1125), whereas here
   25    Evox invokes a different provision within the Lanham Act—§ 32 (15 U.S.C.
   26    § 1114).18 In Slep-Tone, however, the Ninth Circuit applied Dastar’s reasoning
   27
   28    18
               Opp’n to Motion (the “Opposition”) [ECF No. 29] 1:21-23 & 5:21-7:4.

                                                 -8-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 9 of 11 Page ID #:615




     1   to § 32 of the Lanham Act. See Slep-Tone, 845 F.3d at 1249. Indeed, Slep-Tone
    2    expressly addresses this issue, stating, “although the Supreme Court [in Dastar]
    3    was interpreting the ‘unfair competition’ provision in section 43 of the Lanham
    4    Act, ‘“the same standard” applies to both registered [i.e., section 32] and
    5    unregistered [i.e., section 43] trademarks.’” Id. (quoting GoTo.com, Inc. v. Walt
    6    Disney Co., 202 F.3d 1199, 1204 n.3 (9th Cir. 2000)).
    7          Evox also argues that Dastar and Slep-Tone do not apply because Evox
    8    “was the producer of the relevant good with which consumers routinely
    9    interacted.”19 Slep-Tone, however, holds that “‘the “good” whose “origin” is
   10    material for purposes of a trademark infringement claim is the “tangible product
    11   sold in the marketplace” rather than the creative content of that product.’”
   12    Slep-Tone, 845 F.3d at 1250 (quoting Rumsey, 829 F.3d at 828). This holding
   13    does not depend upon whether the plaintiff produced the “creative content,”
   14    and, as Defendants note, the cases that Evox cites in support of this argument
   15    pre-date Slep-Tone.20 Evox further contends that Slep-Tone is distinguishable
   16    because Evox alleges that Defendants distributed its copyrighted images, which
   17    contained its trademarks.21 But Evox has not alleged facts to support a claim
   18    that Defendants distributed a tangible good rather than making unauthorized
   19    copies of content.22 See id.
   20          Evox also maintains that the display of the trademark at issue in Slep-Tone
   21    (and other karaoke trademark cases) “was ancillary to the defendants’
   22    purpose,” whereas “the very purpose of Defendants’ use of E[vox]’s [i]mages
   23    was to attract consumers uniquely interested in viewing automotive stock
   24
   25
         19
   26          Id. at 9:17-18.
         20
               See id. at 9:21-10:14.
   27    21
               Id. at 10:15-11:27.
   28    22
               See generally FAC.

                                                -9-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 10 of 11 Page ID #:616




     1   imagery.”23 However, Evox does not actually allege that the visitors to Autoblog
     2   were “uniquely” interested in “automotive stock imagery”; rather, Evox more
     3   generally alleges that Autoblog is an automotive news and shopping site and that
     4   Evox’s images were “intended to attract users to Defendants’ internet
     5   properties.”24 Moreover, the consumers in Slep-Tone were presumably
     6   “uniquely” interested in performing or (for whatever reason) listening to
     7   karaoke, just as the consumers in Dastar were presumably “uniquely”
     8   interested in World War II documentaries (a far more laudable pastime).
     9   Finally, Evox argues that it should not be barred from protecting the goodwill
    10   associated with its trademark.25 While this may be true, the Court is bound by
    11   Dastar and Slep-Tone, and Evox must state a claim before it can be entitled to
    12   relief. Accordingly, the Court GRANTS Defendants’ Motion.
    13   B.    Leave to Amend
    14         The policy of granting leave freely is “to be applied with extreme
    15   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.
    16   2003) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th
    17   Cir.2001)). “Leave to amend should be granted unless the district court
    18   ‘determines that the pleading could not possibly be cured by the allegation of
    19   other facts.’” Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir.
    20   2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000)). On this
    21   record, the Court cannot conclude that it would be impossible for Evox to cure
    22   the deficiencies in its pleading. Accordingly, the Court grants Evox leave to
    23   amend its trademark claim.
    24                                 V. CONCLUSION
    25         For the foregoing reasons, the Court hereby ORDERS as follows:
    26
         23
               Opposition at 12:21-27.
    27   24
               See FAC ¶¶ 20-22.
    28   25
               Opposition at 14:1-15:5.

                                                -10-
Case 2:20-cv-02907-JWH-JEM Document 46 Filed 03/01/21 Page 11 of 11 Page ID #:617




     1         1.     Defendants’ Motion is GRANTED. Count Two of the FAC, for
     2   trademark infringement, is DISMISSED with leave to amend.
     3         2.     If Evox chooses to file a Second Amended Complaint, its deadline
     4   to do so is 14 days from the date of this Order.
     5         IT IS SO ORDERED.
     6
     7   Dated: March 1, 2021
                                                 John W. Holcomb
     8                                           UNITED STATES DISTRICT JUDGE
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -11-
